Exhibit A
Form of Subscription Agreement
BMP Sunstone Corporation
600 W. Germantown Pike
Suite 400
Plymouth Meeting, Pennsylvania 19462
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

1.   The subscription terms set forth herein (this “Subscription”) are made as
of the date set forth below between BMP Sunstone Corporation, a Delaware
corporation (the “Company”), and the Investor.   2.   As of the Closing (as
defined below) and subject to the terms and conditions hereof, the Company and
the Investor agree that the Investor will purchase from the Company and the
Company will issue and sell to the Investor such number of shares (the “Shares”)
of common stock, par value $0.001 per share, of the Company (the “Common Stock”)
as is set forth on the signature page hereto (the “Signature Page”) for a
purchase price of $5.00 per Share. The Investor acknowledges that the offering
is not a firm commitment underwriting and that the Closing will not occur unless
the Company has received Subscriptions for Shares with an aggregate purchase
price for all such Shares of at least $1,500,000.   3.   The completion of the
purchase and sale of the Shares shall occur at a closing (the “Closing”) which,
in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), is expected to occur on or about
October 13, 2008. At the Closing, subject to the requirements in paragraph 3(c)
below, the Company shall cause the its transfer agent to release to the Investor
the number of Shares being purchased by the Investor and the aggregate purchase
price for the Shares being purchased by the Investor will be delivered by the
Escrow Agent to the Company.

  (a)   Delivery of Funds. No later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account (the
“Escrow Account”) designated by the Company and the Placement Agent pursuant to
the terms of that certain Escrow Agreement (the “Escrow Agreement”) dated as of
October 9, 2008 by and among the Company, the Placement Agent and The Bank of
New York (the “Escrow Agent”):

The Bank of New York
ABA #021-000-018
Beneficiary: GLA-111/565
Cust A/C #208878
Acct Name: BMP SUNSTONE SUBSCRIPTION ESC
ATTN: Odell Romeo/Sharon Chut-Khan

 



--------------------------------------------------------------------------------



 



      Such funds shall be held in an escrow account until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the Company
closing conditions set forth in the Placement Agreement (as defined below). The
Placement Agent shall have no rights in or to any of the escrowed funds, unless
the Placement Agent and the Escrow Agent are notified in writing by the Company
in connection with the Closing that a portion of the escrowed funds shall be
applied to the Placement Fee (as defined below). The Company and the Investor
agree to indemnify and hold the Escrow Agent harmless from and against any and
all losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3 or otherwise with respect to the funds held in escrow pursuant hereto
or arising under the Escrow Agreement, unless such Losses resulted directly from
the willful misconduct or gross negligence of the Escrow Agent.     (b)  
Delivery of Shares. At least one (1) business day prior to the Closing, the
Company shall cause its transfer agent to deliver a certificate or certificates
evidencing the Shares (the “Certificates”) issued in the name of The Depository
Trust Company (“DTC”) or its nominee. Simultaneously with the delivery to the
Company by the Escrow Agent of the funds held in escrow pursuant to Section 3(a)
above, the Company shall direct its transfer agent to deliver the Certificates
to DTC along with the information regarding the Investor’s account set forth on
Schedule 1 hereto.     (c)   Registered Investment Companies. If the Investor is
a registered investment company and is not settling its purchase of Shares
pursuant to Section 3(a) and (b) above, on or before the Closing Date, the
Company shall cause the Transfer Agent to deliver the Shares purchased by such
Investor to the account and/or at the address designated by such Investor, and
upon receipt by such Investor of such Shares, such Investor shall wire, in
immediately available funds, the Purchase Amount for such Shares to an account
designated by the Company.

4.   The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscriptions,
which the Company represents will be in substantially the same form as this
Subscription, with certain other investors and intends to offer and sell (the
“Offering”) Shares with an aggregate offering price of up to $5,000,000 pursuant
to the Registration Statement and Prospectus. The Company may accept or reject
this Subscription or any one or more other subscriptions with other investors in
its sole discretion.   5.   The Company has filed or shall file with the
Securities and Exchange Commission (the “Commission”) a prospectus (the “Base
Prospectus”) and a final prospectus supplement (the “Prospectus Supplement” and
together with the Base Prospectus, the “Prospectus”) with respect to the
registration statement (File No. 333-129276) reflecting the Offering, including
all amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the rules and
regulations of the Commission (the “Rules and Regulations”), and any
registration statement relating to the Offering and filed pursuant to Rule
462(b) under the Rules and Regulations (collectively, the “Registration
Statement”), in conformity with the Securities Act of 1933, as amended (the
“Securities Act”), including Rule 424(b) thereunder. The Investor hereby
confirms that it has had full access to the term sheet summarizing the terms and
conditions of the offering (including this form of Subscription) (the “Free
Writing Prospectus”), the Base Prospectus and the Company’s periodic reports and
other

A-2



--------------------------------------------------------------------------------



 



    information incorporated by reference therein, and was able to read, review,
download and print such materials.   6.   The Company has entered into a
Placement Agency Agreement (the “Placement Agreement”), dated October 9, 2008
with Philadelphia Brokerage Corporation (the “Placement Agent”), which will act
as the Company’s Placement Agent with respect to the Offering and receive a fee
(the “Placement Fee”) in connection with the sale of the Shares. The Placement
Agreement contains the representations and warranties of the Company set forth
in Exhibit I hereto. The Company acknowledges and agrees that the Investor may
rely on the representations and warranties made by it to the Placement Agent in
Section 2 of the Placement Agreement to the same extent as if such
representations and warranties had been incorporated in full herein and made
directly to the Investor. Capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to such terms in the Placement
Agreement.   7.   The obligations of the Company and the Investor to complete
the transactions contemplated by this Subscription shall be subject to the
following:

  (a)   The Company’s obligation to issue and sell the Shares to the Investor
shall be subject to: (i) the acceptance by the Company of this Subscription (as
may be indicated by the Company’s execution of the Signature Page hereto),
(ii) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and (iii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.  
  (b)   The Investor’s obligation to purchase the Shares will be subject (i) the
Placement Agent not having terminated the Placement Agreement pursuant to the
terms thereof, the representations and warranties set forth in Exhibit I hereto
being true and correct and (iii) the conditions to closing in the Placement
Agreement having been satisfied or waived.

8.   The Company hereby makes the following representations, warranties and
covenants to the Investor:

  (a)   The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.     (b)   The Company shall make such filings
and notices in the manner and time required by the Commission with respect to
the transactions contemplated hereby. The Company

A-3



--------------------------------------------------------------------------------



 



      shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization which the Company or its
securities are subject.

9.   The Investor hereby makes the following representations, warranties and
covenants to the Company:

  (a)   The Investor represents that (i) it has had full access to the Base
Prospectus and the Issuer Free Writing Prospectus, as well as the Company’s
periodic reports and other information incorporated by reference therein, prior
to or in connection with its receipt of this Subscription, (ii) it is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Shares, and
(iii) it does not have any agreement or understanding, directly or indirectly,
with any person or entity to distribute any of the Shares.     (b)   The
Investor has the requisite power and authority to enter into this Subscription
and to consummate the transactions contemplated hereby. The execution and
delivery of this Subscription by the Investor and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Investor. This Subscription has been executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).     (c)   The Investor understands that nothing in this
Subscription or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.     (d)   Neither the Investor nor any Person acting on
behalf of, or pursuant to any understanding with or based upon any information
received from, the Investor has, directly or indirectly, engaged in any
transactions in the securities of the Company (including without limitation, any
Short Sales involving the Company’s securities) since the earlier to occur of
(i) the time that the Investor was first contacted by the Placement Agent or the
Company with respect to the transactions contemplated hereby and (ii) the date
that is the tenth (10th) trading day prior to the date the Investor executes
this Subscription. “Short Sales” include, without limitation, all “short sales”
as defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (inclfuding on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers. The
Investor covenants that neither it, nor any Person acting on behalf of, or
pursuant to any understanding with or based upon any information received from,
the Investor will engage in any transactions in the securities of the Company
(including without limitation,

A-4



--------------------------------------------------------------------------------



 



      any Short Sales involving the Company’s securities) prior to the time that
the transactions contemplated by this Subscription are publicly disclosed.    
(e)   The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not, and it has no direct or indirect affiliation or association with, any FINRA
member or an Associated Person (as such term is defined under the FINRA
Membership and Registration Rules Section 1011) as of the date the Investor
executes this Subscription, and (iii) neither it nor any group of investors (as
identified in a public filing made with the Commission) of which it is a member,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible or exercisable for Common Stock) or the voting power of
the Company on a post-transaction basis. Exceptions:         (If no exceptions,
write “none.” If left blank, response will be deemed to be “none.”)     (f)  
The Investor, if outside the United States, will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.

10.   Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Shares being purchased and the payment therefor.
  11.   This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor and acknowledged by
the Placement Agent.   12.   In case any provision contained in this
Subscription should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.   13.   This
Subscription will be governed by, and construed in accordance with, the internal
laws of the Commonwealth of Pennsylvania, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.   14.   This Subscription may be executed in one or more
counterparts (delivery of which may be by facsimile or as “pdf” or similar
attachments to an electronic transmission), each of which will constitute an
original, but all of which, when taken together, will constitute but one
instrument, and will become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.   15.   The
Investor acknowledges and agrees that such Investor’s receipt of the Company’s
counterpart to this Subscription shall constitute written confirmation of the
Company’s sale of Shares to such Investor.

A-5



--------------------------------------------------------------------------------



 



16.   In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.

A-6



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares:                                          @ $5.00 per Share
Aggregate Purchase Price: $                                         
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: October      , 2008
INVESTOR

         
By:
   
 
   

         
Print Name:
   
 
   

         
Title:
   
 
   

         
Name in which Shares are to be registered:
   
 
   

         
Mailing Address:
   
 
   

         
Taxpayer Identification Number:
   
 
   

Manner of Settlement: As described in Section 3 of this Subscription
Agreed and Accepted this ___day of October 2008:
BMP SUNSTONE CORPORATION

         
By:
   
 
   
 
       
Title:
   
 
   
 
        Acknowledged this ____ day of October 2008:
 
        PHILADELPHIA BROKERAGE CORPORATION
 
       
By:
   
 
   
 
       
Title:
   
 
   

The sale of the Shares purchased hereunder was made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

A-7



--------------------------------------------------------------------------------



 



Schedule 1 to Subscription Agreement
TO BE COMPLETED BY INVESTOR
SETTLING SHARES THROUGH DTC
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Schedule 1 is attached, to the Investor at the
Closing.

             
 
  Name of DTC Participant (broker-dealer
at which the account or accounts to be
credited with the Shares are maintained):    



 
     
 
  DTC Participant Number:    
 
     
 
  Name of Account at DTC Participant
that is being credited with the Shares:    


 
     
 
  Account Number at DTC Participant
that is being credited with the Shares:    


 
   

A-8



--------------------------------------------------------------------------------



 



Exhibit I to Subscription Agreement
[Representations and Warranties of Company from Placement Agency Agreement]

  (a)   Filing and Effectiveness of Registration Statement. The Company has
filed, in conformity with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the published rules and regulations
thereunder (the “Securities Act Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”), a registration statement
on Form S-3 (No. 333-143789), relating to the Shares and the offering thereof
from time to time in accordance with Rule 415(a)(1)(x) of the Securities Act
Rules and Regulations, and such amendments thereof as may have been required to
date.     (b)   Registration Statement and Prospectus; Certain Defined Terms.
The Company meets the requirements for use of Form S-3 under the Securities Act
and has complied with the requirements of Rule 415 with respect to the
Registration Statement (as hereafter defined). The Registration Statement has
heretofore become effective under the Securities Act or, with respect to any
registration statement to be filed to register the offer and sale of Shares
pursuant to Rule 462(b) under the Securities Act, will be filed with the
Commission and become effective under the Securities Act no later than
10:00 p.m. New York City time on the date of determination of the public
offering price for the Shares. No stop order preventing or suspending the
effectiveness of the Registration Statement has been issued by the Commission,
and no proceedings for such purpose pursuant to Section 8A of the Securities Act
against the Company or related to the Offering have been instituted or are
pending or, to the Company’s knowledge, are contemplated or threatened by the
Commission, and any request received by the Company on the part of the
Commission for additional information has been complied with. As used in this
paragraph and elsewhere in this Agreement:

  (i)   “Registration Statement” means the registration statement, as amended at
the time of such registration statement’s effectiveness (the “Effective Time”),
including (i) all documents filed as a part thereof or incorporated or deemed to
be incorporated by reference therein, (ii) any information in the corresponding
Base Prospectus or a prospectus supplement filed with the Commission pursuant to
Rule 424(b) under the Securities Act, to the extent such information is deemed
pursuant to Rule 430B (“Rule 430B”) or Rule 430C (“Rule 430C”) under the
Securities Act to be a part thereof at the Effective Time. If the Company has
filed an abbreviated registration statement to register additional Shares
pursuant to Rule 462(b) under the Securities Act Rules and Regulations (the
“Rule 462(b) Registration Statement”), then any reference herein to the term
“Registration Statement” shall also be deemed to include such Rule 462(b)
Registration Statement.     (ii)   “Base Prospectus” means the Base Prospectus
included in the Registration Statement at the Effective Time.     (iii)   “Final
Prospectus Supplement” means the final prospectus supplement, relating to the
Shares, filed by the Company with the Commission pursuant to Rule 424(b) under
the Securities Act on or before the second business day after the date hereof
(or such earlier time as may be required under the Securities Act) for use in
connection with the offering and sale of the Shares that discloses the public
offering price and other final terms of the Shares.

 



--------------------------------------------------------------------------------



 



  (iv)   “Prospectus” means the Final Prospectus Supplement together with the
Base Prospectus attached to or used with the Final Prospectus Supplement.    
(v)   “Time of Sale” with respect to any Investor, means the time of receipt and
acceptance (evidenced by execution by the Company) of an executed Subscription
Agreement (as defined below) from such Investor.     (vi)   “General Disclosure
Package” means the Base Prospectus, each “free-writing prospectus” (as defined
pursuant to Rule 405 under the Securities Act) listed on Schedule II hereto and
the pricing and other information as set forth on Exhibit C hereto (the “Pricing
Information”), all considered together.

  (c)   Compliance with Securities Act Requirements. The Registration Statement
complied when it became effective, complies as of the date hereof and, as
amended or supplemented, at the Time of Sale and at all times during which a
prospectus is required by the Securities Act to be delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) in connection with any sale of Shares (the “Prospectus Delivery Period”),
will comply, in all material respects, with the requirements of the Securities
Act and the Securities Act Rules and Regulations; the Registration Statement did
not, as of the Effective Time, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, provided, that the Company makes no
representations or warranty in this paragraph with respect to statements in or
omissions from the Registration Statement in reliance upon, and in conformity
with, written information furnished to the Company by or on behalf of the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 8).     (d)   Contents of Prospectus. Each of the General Disclosure
Package, if any, and the Prospectus will comply, as of the date that it is filed
with the Commission, the date of its delivery to Investors, the Time of Sale and
at all times during the Prospectus Delivery Period, in all material respects,
with the requirements of the Securities Act (in the case of the Prospectus,
including, without limitation, Section 10(a) of the Securities Act); at no time
during the period that begins on the earlier of the date of the General
Disclosure Package, if any, and the date the Prospectus is filed with the
Commission and ends at the later of the Time of Sale and the end of the
Prospectus Delivery Period did or will any General Disclosure Package or the
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that the Company makes no representation or
warranty with respect to the Placement Agent’s Information.     (e)  
Incorporated Documents. Each of the documents incorporated or deemed to be
incorporated by reference in the Registration Statement, at the time such
document was filed with the Commission or at the time such document became
effective, as applicable, complied, in all material respects, with the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and did not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.     (f)  
General Disclosure Package. The General Disclosure Package as of the Time of
Sale did not, and as of the Closing Date will not, contain any untrue statement
of a material fact or

I-2



--------------------------------------------------------------------------------



 



    omit to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that the Company makes no
representations or warranty in this paragraph with respect to the Placement
Agent’s Information. No statement of material fact included in the Prospectus
has been omitted from the General Disclosure Package and no statement of
material fact included in the General Disclosure Package that is required to be
included in the Prospectus has been omitted therefrom.     (g)   Distributed
Materials; Conflict with Registration Statement. Other than the Base Prospectus,
any Preliminary Prospectus and the Prospectus, the Company has not made, used,
prepared, authorized, approved or referred to and will not make, use, prepare,
authorize, approve or refer to any “written communication” (as defined in Rule
405 under the Securities Act) that constitutes an offer to sell or a
solicitation of an offer to buy the Shares (each such communication by the
Company or its agents and the Placement Agent (other than a communication
referred to in clause (i) below) an “Issuer Free Writing Prospectus”) other than
(i) any document not constituting a prospectus pursuant to Section 2(a)(10)(a)
of the Securities Act or Rule 134 under the Securities Act or (ii) the documents
listed on Schedule II hereto and other written communications approved in
advance by the Placement Agent. Each such Issuer Free Writing Prospectus, if
any, conformed or will conform in all material respects to the requirements of
the Securities Act and the Securities Act Rules and Regulations on the date of
first use, and the Company has complied or will comply with any filing
requirements applicable to such Issuer Free Writing Prospectus pursuant to the
Securities Act Rules and Regulations. Each Issuer Free Writing Prospectus, if
any, as of its issue date and at all subsequent times through the completion of
the offering and sale of the Shares did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof that has not been superseded or modified.     (h)   Not an
Ineligible Issuer. (i) At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Shares and (ii) at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 (“Rule 405”) under the Securities
Act.     (i)   Due Incorporation. The Company has been duly organized and is
validly existing as a corporation or other legal entity in good standing (or the
foreign equivalent thereof) under the laws of its jurisdiction of organization,
with the corporate power and authority to own its properties and to conduct its
business as currently being conducted and as described in the Registration
Statement, the Prospectus and the General Disclosure Package and is duly
qualified to transact business and is in good standing as a foreign corporation
or other legal entity in each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing or have such
power or authority (i) would not have, individually or in the aggregate, a
material adverse effect upon, the general affairs, business, operations,
properties, financial condition or results of operations of the Company and its
Subsidiaries (as defined below), taken as a whole, or (ii) impair in any
material respect the power or ability of the Company to perform its obligations
under this Agreement or to consummate any transactions contemplated by the
Agreement and the Subscription Agreements, including the issuance and sale of
the Shares (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”).

I-3



--------------------------------------------------------------------------------



 



  (j)   Subsidiaries. The Company has no significant subsidiaries (as such term
is defined in Rule 1-02 of Regulation S-X promulgated by the Commission) other
than as set forth on Schedule I hereto (each, a “Subsidiary” and collectively,
the “Subsidiaries”). Each Subsidiary has been duly organized and is validly
existing as a corporation or other legal entity in good standing (or the foreign
equivalent thereof) under the laws of its jurisdiction of organization, with the
corporate power and authority to own its properties and to conduct its business
as currently being conducted and as described in the Registration Statement, the
Prospectus and the General Disclosure Package. All of the issued and outstanding
capital stock (or similar equity interests) of each Subsidiary has been duly
authorized and validly issued and is fully paid and nonassessable and, except as
described in the General Disclosure Package, is owned by the Company, directly
or through subsidiaries, free from liens, encumbrances and defects.     (k)  
Due Authorization and Enforceability. The Company has the full right, power and
authority to enter into this Agreement, each of the Subscription Agreements and
the Escrow Agreement, and to perform and discharge its obligations hereunder and
thereunder; and each of this Agreement, the Escrow Agreement and each
Subscription Agreement has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.     (l)   The Shares. The
issuance of the Shares has been duly and validly authorized by the Company and,
when issued, delivered and paid for in accordance with the terms of this
Agreement and the Subscription Agreements, the Shares will have been duly and
validly issued and will be fully paid and nonassessable. Except as otherwise
stated in the General Disclosure Package and the Prospectus, there are no
statutory or contractual preemptive rights or other rights to subscribe for or
purchase or acquire any shares of Common Stock of the Company, which have not
been waived or complied with, and the Shares will conform in all material
respects to the description thereof contained in the General Disclosure Package
and the Prospectus.     (m)   Capitalization. As of the date hereof, the
authorized capital stock of the Company consists of (i) 75,000,000 shares of
Common Stock, par value $.001 per share, of which 39,808,864 shares are issued
and outstanding, 3,180,098 shares are reserved for issuance upon exercise of
stock options outstanding under the Company’s employee and director stock option
plans, 1,433,674 shares are reserved for grants of rights to purchase under the
Company’s stock option plans, and 1,839,671 shares are reserved for issuance
under warrants; and (ii) 20,000,000 shares of preferred stock, par value $.001
per share, none of which are issued and outstanding. The authorized capital
stock of the Company conforms as to legal matters to the description thereof
contained in the Prospectus under the caption “Description of common stock” (and
any similar sections or information, if any, contained in the General Disclosure
Package). The issued and outstanding shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and nonassessable, and
have been issued in compliance with all federal and state securities laws. None
of the outstanding shares of capital stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase or acquire any securities of the Company. There are no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or

I-4



--------------------------------------------------------------------------------



 



      exchangeable for, any capital stock of the Company or any of its
Subsidiaries other than those described in the Prospectus and the General
Disclosure Package. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, as described in the Prospectus and the General Disclosure Package,
accurately and fairly present the information required to be shown with respect
to such plans, arrangements, options and rights.     (n)   No Conflict. The
execution, delivery and performance by the Company of this Agreement, the
Subscription Agreements and the Escrow Agreement and the consummation of the
transactions contemplated hereby and thereby, including the issuance and sale by
the Company of the Shares, will not (i) conflict with or result in a breach or
violation of, or constitute a default under (nor constitute any event which with
notice, lapse of time or both would result in any breach or violation of or
constitute a default under), give rise to any right of termination or other
right or the cancellation or acceleration of any right or obligation or loss of
a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any Subsidiary pursuant to any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any Subsidiary is a party or by which any of them or any of their respective
properties may be bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws (or analogous governing instrument, as
applicable) of the Company or any Subsidiary, or (iii) result in any violation
of any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or its Subsidiaries or any of their properties or assets, except, in the
case of each of clauses (i) and (iii) above, for any such conflict, breach,
violation, default, lien, charge or encumbrance that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.    
(o)   No Consents Required. No approval, authorization, consent or order of or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required in connection with the execution, delivery
and performance of this Agreement, the Subscription Agreements and the Escrow
Agreement by the Company, the issuance and sale of the Shares or the
consummation by the Company of the transactions contemplated hereby or thereby
other than (i) as may be required under the Securities Act or the Exchange Act,
(ii) any necessary qualification of the Shares under the securities or blue sky
laws of the various jurisdictions in which the Shares are being offered by the
Placement Agent, (iii) under the rules and regulations of the Financial Industry
Regulatory Authority (“FINRA”) or (iv) The Nasdaq Global Market in connection
with the distribution of the Shares by the Placement Agent.     (p)  
Registration Rights. Except as described in the due diligence materials provided
by the Company to the Placement Agent or as otherwise described in the
Registration Statement, the Prospectus and the General Disclosure Package, there
are no contracts, agreements or understandings between the Company and any
person granting such person the right (other than rights which have been waived
in writing in connection with the transactions contemplated by this Agreement or
otherwise satisfied) to require the Company to register any securities with the
Commission.     (q)   [Intentionally Omitted].

I-5



--------------------------------------------------------------------------------



 



  (r)   Independent Accountants. Grant Thornton, Hong Kong, whose reports on the
audited consolidated financial statements of the Company and the Subsidiaries
are incorporated by reference in the Registration Statement, the Prospectus and
the General Disclosure Package, are independent public accountants with respect
to the Company as required by the Securities Act, and the applicable published
Securities Act Rules and Regulations thereunder and Rule 3600T of the Public
Company Accounting Oversight Board (“PCAOB”).     (s)   Commission Reports.
Since September 30, 2006, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits) incorporated by reference therein, being hereinafter referred to
herein as the “Exchange Act Filings”). As of their respective dates, the
Exchange Act Filings complied in all material respects with the requirements of
the Exchange Act or the Securities Act, as the case may be, and the Securities
Act Rules and Regulations or rules and regulations of the Commission promulgated
under the Exchange Act (the “Exchange Act Rules and Regulations”), as the case
may be, applicable to the Exchange Act Filings.     (t)   Financial Statements.
The consolidated financial statements of the Company, together with the related
schedules and notes thereto, set forth or incorporated by reference in the
Registration Statement, the Prospectus and the General Disclosure Package,
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects (i) the financial condition of the Company and the
Subsidiaries, taken as a whole, as of the dates indicated and (ii) the
consolidated results of operations, stockholders’ equity and changes in cash
flows of the Company and the Subsidiaries, taken as a whole, for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with United States generally accepted
accounting principles, consistently applied throughout the periods involved
(except as otherwise stated therein and subject, in the case of unaudited
financial statements, to the absence of footnotes and normal year-end
adjustments). There are no other financial statements (historical or pro forma)
that are required to be included or incorporated by reference in the
Registration Statement, the Prospectus or the General Disclosure Package.    
(u)   Absence of Material Changes. Subsequent to the respective dates as of
which information is given in the Registration Statement, the Prospectus and the
General Disclosure Package, and except as may be otherwise stated or
incorporated by reference in the Registration Statement, the Prospectus and the
General Disclosure Package, (i) there has not been any change in the capital
stock of the Company (except for changes in the number of outstanding shares of
Common Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, shares of Common
Stock outstanding on the date hereof) or long-term debt of the Company or any of
its Subsidiaries or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock;
(ii) there has not been any material adverse change or development that would
result in a Material Adverse Effect; and (iii) neither the Company nor any of
its Subsidiaries have entered or will enter into any transaction or agreement,
not in the ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole or incurred or will incur any liability or
obligation, direct or contingent, not in the ordinary course of business, that
is material to the Company and its Subsidiaries taken as a whole.

I-6



--------------------------------------------------------------------------------



 



  (v)   Legal Proceedings. There are no legal or governmental actions, suits,
claims or proceedings pending to which the Company or any Subsidiary is or would
be a party or of which any of their respective properties is or would be subject
at law or in equity, which are required to be described in the Registration
Statement, the General Disclosure Package or the Prospectus or a document
incorporated by reference therein and are not so described therein, or which,
singularly or in the aggregate, if resolved adversely to the Company or any
Subsidiary, would reasonably be likely to result in a Material Adverse Effect.
To the Company’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or threatened by others.     (w)   No Violation.
Neither the Company nor any Subsidiary is in breach or violation of or in
default (nor has any event occurred which with notice, lapse of time or both
would result in any breach or violation of, or constitute a default) (i) under
the provisions of its charter or bylaws (or analogous governing instrument, as
applicable) or (ii) in the performance or observance of any term, covenant,
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them or any of their properties
may be bound or affected, or (iii) in the performance or observance of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, the Subsidiaries or any of
their respective properties, as applicable, except, with respect to clauses
(ii) and (iii) above, to the extent any such contravention has been waived or
would not result in a Material Adverse Effect.     (x)   Permits. The Company
and each Subsidiary has made all filings, applications and submissions required
by, and owns or possesses all approvals, licenses, certificates, certifications,
clearances, consents, exemptions, marks, notifications, orders, permits and
other authorizations issued by, the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business as described in the
General Disclosure Package (collectively, “Permits”), except for such Permits
which the failure to obtain would not have a Material Adverse Effect (the
“Immaterial Permits”), and is in compliance with the terms and conditions of all
such Permits other than the Immaterial Permits (the “Required Permits”) except
for such failure to comply that would not have a Material Adverse Effect.
Neither the Company nor any Subsidiary has received notice of any proceedings
relating to revocation or modification of, any such Required Permit, which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect.     (y)   Not an
Investment Company. Neither the Company nor any Subsidiary is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the General Disclosure Package and the
Prospectus, neither the Company nor any Subsidiary will an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.  
  (z)   No Price Stabilization. Neither the Company nor any Subsidiary nor, to
the Company’s knowledge, any of their respective officers, directors, affiliates
or controlling persons has taken or will take, directly or indirectly, any
action designed to or that might be

I-7



--------------------------------------------------------------------------------



 



      reasonably expected to cause or result in, or which has constituted or
which might reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.     (aa)   Good Title to Property. The Company and each
Subsidiary has good and valid title to all property (whether real or personal)
described in the General Disclosure Package as being owned by each of them, in
each case free and clear of all liens, claims, security interests, other
encumbrances or defects (collectively, “Liens”), except such as are described in
the Prospectus and the General Disclosure Package or those that would not have a
Material Adverse Effect. All of the property described in the General Disclosure
Package as being held under lease by the Company or any Subsidiary is held
thereby under valid, subsisting and enforceable leases, without any liens,
restrictions, encumbrances or claims, except those that would not have a
Material Adverse Effect or do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries.    
(bb)   Intellectual Property Rights. Except as set forth in the Registration
Statement, the Prospectus and the General Disclosure Package, the Company and
the Subsidiaries own or possess the right to use all patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the General Disclosure Package and the Prospectus except where the failure to
own or possess the right to use would not have a Material Adverse Effect, and
the Company is not aware of any claim to the contrary or any challenge by any
other person to the rights of the Company and the Subsidiaries with respect to
the foregoing except for those that would not have a Material Adverse Effect.
The Intellectual Property licenses described in the General Disclosure Package
and the Prospectus are valid, binding upon, and enforceable by or against the
parties thereto in accordance to its terms. The Company and each Subsidiary has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of, any Intellectual Property license
described in the General Disclosure Package and the Prospectus except for such
breaches or asserted or threatened claims of breach that would not have a
Material Adverse Effect, and the Company has no knowledge of any breach or
anticipated breach by any other person to any Intellectual Property license. To
the knowledge of the Company, the Company’s and each Subsidiary’s businesses as
now conducted and as proposed to be conducted as set forth in the Registration
Statement, the Prospectus and the General Disclosure Package do not and will not
infringe or conflict with any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person. The Company has not received written notice of any material
claim against the Company or any Subsidiary alleging the infringement by the
Company or any of its Subsidiary of any patent, trademark, service mark, trade
name, copyright, trade secret, license in or other intellectual property right
or franchise right of any person. The Company and each Subsidiary has taken all
reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property. The consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of Subsidiary’s right to own, use, or hold
for use any of the

I-8



--------------------------------------------------------------------------------



 



      Intellectual Property as owned, used or held for use in the conduct of the
businesses as currently conducted. The Company and each Subsidiary has duly and
properly filed or caused to be filed with the United States Patent and Trademark
Office (the “PTO”) and applicable foreign and international patent authorities
all patent applications owned by the Company and the Subsidiaries (the “Company
Patent Applications”). To the knowledge of the Company, the Company and each
Subsidiary has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation in the
Company Patent Applications. The Company is not aware of any information
material to a determination of patentability regarding the Company Patent
Applications not called to the attention of the PTO or similar foreign
authority. The Company is not aware of any information not called to the
attention of the PTO or similar foreign authority that would preclude the grant
of a patent for the Company Patent Applications. The Company has no knowledge of
any information that would preclude the Company, or as applicable, any
Subsidiary, from having clear title to the Company Patent Applications.     (cc)
  No Labor Disputes. No labor problem or dispute with the employees of the
Company exists, or, to the Company’s knowledge, is threatened or imminent, which
would reasonably be expected to result in a Material Adverse Effect. The Company
is not aware that any key employee or significant group of employees of the
Company plans to terminate employment with the Company.     (dd)   Taxes. The
Company and each Subsidiary (i) has timely filed all necessary federal, state,
local and foreign income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and (ii) is not in
default in the payment of any taxes which were payable pursuant to said returns
or any assessments with respect thereto, other than any which the Company or any
Subsidiary is contesting in good faith and for which adequate reserves have been
provided.     (ee)   ERISA. The Company has fulfilled its obligations, if any,
under the minimum funding standards of Section 302 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and the regulations and
published interpretations thereunder with respect to each “plan” (as defined in
Section 3(3) of ERISA and such regulations and published interpretations) in
which employees of the Company are eligible to participate and each such plan is
in compliance in all material respects with the presently applicable provisions
of ERISA and such regulations and published interpretations. No “prohibited
transaction” (as defined in Section 406 of ERISA, or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirements under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any Subsidiary, which could,
singularly or in the aggregate, have a Material Adverse Effect.     (ff)  
Compliance with Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws,
orders, rules, regulations, directives, decrees and judgments relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of the environment which are applicable to their businesses
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business; and (iii) have not received notice

I-9



--------------------------------------------------------------------------------



 



    of any actual or potential liability for the investigation or remediation of
any disposal or release of hazardous or toxic substances or wastes, pollutants
or contaminants, except in the case of subsections (i), (ii) and (iii) of this
subsection (ff) as would not, individually or in the aggregate, have a Material
Adverse Effect.     (gg)   Insurance. The Company and each Subsidiary maintains
or is covered by insurance provided by recognized, financially sound and
reputable institutions with policies in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries. All such insurance is fully in force on the date hereof and will be
fully in force as of the Closing Date. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.     (hh)   Accounting
Controls. The Company and each Subsidiary maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as set forth in the General Disclosure
Package or the Prospectus, since January 1, 2007, (i) Grant Thornton, Hong Kong
has not identified any material weakness in the Company’s internal control over
financial reporting (whether or not remediated), and (ii) there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting. The Company is not aware of any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls.     (ii)   Disclosure Controls.
The Company has established, maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15e and 15d-15e under the
Exchange Act) that (i) are designed to ensure that material information relating
to the Company is made known to the Company’s principal executive officer and
its principal financial officer by others within those entities, particularly
during the periods in which the periodic reports required under the Exchange Act
are being prepared; (ii) have been evaluated for effectiveness as of the end of
the last fiscal period covered by the Registration Statement; and (iii) are
effective to perform the functions for which they were established. Since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weakness.     (jj)
  Contracts; Off-Balance Sheet Interests. There is no document, contract, permit
or instrument, or off-balance sheet transaction (including without limitation,
any “variable interests” in “variable interest entities,” as such terms are
defined in Financial Accounting Standards Board Interpretation No. 46) of a
character required by the Securities Act or the Securities Act Rules and
Regulations to be described in the Registration Statement or the General
Disclosure Package or to be filed as an exhibit to the Registration Statement or
document incorporated by reference therein, which is not

I-10



--------------------------------------------------------------------------------



 



      described or filed as required. The contracts described in the immediately
preceding sentence to which the Company is a party have been duly authorized,
executed and delivered by the Company, constitute valid and binding agreements
of the Company, are enforceable against and by the Company in accordance with
the terms thereof and are in full force and effect on the date hereof.     (kk)
  No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company and any of its Subsidiaries on the one hand and the
directors, officers, stockholders, customers or suppliers of the Company or any
of its Subsidiaries or any of their affiliates on the other hand, which is
required to be described in the General Disclosure Package and the Prospectus or
a document incorporated by reference therein and which has not been so
described.     (ll)   Brokers Fees. Except as disclosed in the General
Disclosure Package, there are no contracts, agreements or understandings between
the Company and any person (other than this Agreement) that would give rise to a
valid claim against the Company, the Subsidiaries or the Placement Agent for a
brokerage commission, finder’s fee or other like payment in connection with the
offering and sale of the Shares.     (mm)   Forward-Looking Statements. No
forward-looking statements (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in either the General
Disclosure Package or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.     (nn)  
Nasdaq; Exchange Act Registration. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and is listed on The Nasdaq Global
Market, and the Company has taken no action designed to terminate, or any action
reasonably likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from The
Nasdaq Global Market, nor has the Company received any notification that the
Commission or Nasdaq is contemplating terminating such registration or listing.
The Company has complied in all material respects with the applicable
requirements of Nasdaq for the maintenance of inclusion of the Common Stock on
The Nasdaq Global Market. The Company has filed an application to include the
Shares on The Nasdaq Global Market.     (oo)   Sarbanes-Oxley Act. The Company
is, and to its knowledge all of the Company’s directors or officers in their
capacities as such are, in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act of 2002, as amended
and any related rules and regulations promulgated by the Commission. Each of the
principal executive officer and the principal financial officer of the Company
(or each former principal executive officer of the Company and each former
principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.     (pp)  
Foreign Corrupt Practices. Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
its Subsidiaries has, directly or indirectly, during the last five years, while
acting on behalf of the Company or on behalf of the Company’s Subsidiaries after
the Subsidiary was acquired by the

I-11



--------------------------------------------------------------------------------



 



      Company (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity or
failed to disclose fully any contribution in violation of law, (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any jurisdiction
thereof, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.     (qq)  
Currency and Foreign Transactions. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
except where a failure to comply with such requirements, statutes, rules,
regulations or guidelines could not reasonably be expected to have a Material
Adverse Effect, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.     (rr)   No Sanctioned Employees.
Neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
director, officer, agent, employee or affiliate of the Company or its
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.     (ss)   FINRA Affiliations. Except as described in the
due diligence materials provided by the Company to the Placement Agent, neither
the Company nor any Subsidiary nor any of their affiliates (within the meaning
of FINRA Rule 2720(b)(1)(a)) directly or indirectly controls, is controlled by,
or is under common control with, or is an associated person (within the meaning
of Article I, Section 1(e)(e) of the By-laws of FINRA) of, any member firm of
FINRA.     (tt)   Trading Market. Assuming the accuracy of the representations
of the Investors in the Subscription Agreements, no approval of the shareholders
of the Company under the rules and regulations of any trading market (including
Rule 4350 of The Nasdaq Global Marketplace Rules) is required for the Company to
issue and deliver to the Investors the Shares.

I-12